Citation Nr: 1313261	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-12 434	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 20 percent for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
REMAND

The Veteran served on active duty from August 1984 to October 1987 and from May 2000 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned at a January 2013 videoconference hearing.  

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected psoriatic arthritis may have worsened since his last VA examination in June 2008.  For example, the June 2008 VA examination report reflects that the arthritis affected the Veteran's shoulders, neck, back, hands, and elbows and that he was only prescribed Humira for the arthritis.  However, VA rheumatology consultation notes dated in March 2010 and October 2011 indicate that the Veteran reported worsening knee, hand, and lumbar spine pain and that he was prescribed additional medications for his arthritis (e.g. Prednisone).  Also, the Veteran reported during the January 2013 hearing that he had begun to experience problems with his feet. 

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected psoriatic arthritis is triggered.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A December 2011 VA rheumatology consultation note included among the Veteran's paperless records in the Virtual VA system reflects that he was scheduled for follow-up treatment for his psoriatic arthritis in 4 months.  Also, the Veteran reported during the January 2013 hearing that he was scheduled for additional treatment at the VA Medical Center in Augusta, Georgia (VAMC Augusta).  The most recent VA treatment records in the claims file are contained in the Augusta Vista electronic records system and are dated to January 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

A May 2011 addendum to a VA treatment record makes reference to prescriptions from Southside Rheumatology and Immunology Center (Southside).  Also, the Veteran reported in an October 2011 statement submitted to VAMC Augusta that he was receiving treatment from a private rheumatologist.  

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from Southside or any additional private treatment records that have not yet been obtained.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, in a March 2010 rating decision, the RO denied entitlement to service connection for GERD.  In March 2011, the Veteran submitted a notice of disagreement with that decision.  A statement of the case has not been issued as to the claim of service connection for GERD.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this claim for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should issue a statement of the case as to the issue of entitlement to service connection for GERD.  The Veteran should be given an opportunity to perfect an appeal.  (Only if he perfects an appeal should this issue be certified to the Board.)

2.  Obtain and associate with the claims file all records of the Veteran's treatment for psoriatic arthritis contained in the Augusta Vista electronic records system dated from January 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to identify the location and name of any private medical facility where he has received post-service treatment for psoriatic arthritis, to include the dates of any such treatment, and to complete authorizations for VA to obtain all records of his treatment for psoriatic arthritis from Southside Rheumatology and Immunology Center and from any other sufficiently identified private treatment provider from whom records have not already been obtained.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be asked to obtain the records and submit them to VA.

If any records are unavailable, the Veteran shall be notified of the identity of the putative records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the AOJ shall contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his psoriatic arthritis.  All such efforts should be documented in the claims file.

If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.  (The examination should nevertheless be scheduled.)

The claims folder, including this remand and any relevant records in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

The examiner shall report the severity and extent of all symptoms associated with the Veteran's psoriatic arthritis, to include whether the disease is active or inactive, the number of incapacitating episodes per year, the extent to which symptoms cause impairment of health (i.e. definite impairment, severe impairment, or total incapacitation), and whether there is any associated weight loss or anemia.

The examiner shall also identify all joints affected by the psoriatic arthritis.  With respect to each joint affected by psoriatic arthritis, the examiner shall report all appropriate ranges of joint motion.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for each joint affected and all appropriate ranges of motion.

The examiner shall also report the extent of any ankylosis involving a joint affected by psoriatic arthritis, and whether any nerves are affected by any psoriatic arthritis involving the spine (and, if present, provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia).

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

5.  The AOJ shall review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

